Case 1:18-cv-10933-RA Document 102-7 Filed 07/09/19 Page 1 of 6

EXHIBIT 2: LEGAL AUTHORITY PROTECTING NATURAL GIVEN
PARENTAL POWER AND RIGHTS

l. U.S. Supreme Court Opinions of the Constitutionally Protected
“Essential” and “Basic Civil Rights” for Parents to Raise Their Children

“The Court has frequently emphasized the importance of the family. The rights to
conceive and to raise one's children have been deemed ‘essential,’! ‘basic civil rights
of man, * and (r)ights far more precious . . . than property rights.’? ‘It is cardinal with
us that the custody, care and nurture of the child reside first in the parents, whose
primary function and freedom include preparation for obligations the state can
neither supply nor hinder.’* The integrity of the family unit has found protection in
the Due Process Clause of the Fourteenth Amendment,!' the Equal Protection Clause
of the Fourteenth Amendment,” and the Ninth Amendment. ”

Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 1212-13, 31 L. Ed. 2d 551
(1972).

“Neither decisional rule nor statute can displace a fit parent ... the courts and the law
would, under existing constitutional principles, be powerless to supplant parents
except for grievous cause or necessity® in which the principle is plainly stated and
stressed as more significant than other essential constitutional rights.”

Bennett v. Jeffreys, 40 N.Y.2d 543, 548, 356 N.E.2d 277, 282-83 (1976)

“The private interest here, that of a man in the children he has sired and raised,
undeniably warrants deference and, absent a powerful countervailing interest,
protection. It is plain that the interest of a parent in the companionship, care, custody,
and management of his or her children ‘come(s) to this Court with a momentum for
respect lacking when appeal is made to liberties which derive merely from shifting
economic arrangements.”

Bennett v. Jeffreys, 40 N.Y.2d 543, 548, 356 N.E.2d 277, 282-83 (1976)

 

1 Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625, 626, 67 L.Ed. 1042 (1923)

2 Skinner v. Oklahoma, 316 U.S. 535, 541, 62 S.Ct. 1110, 1113, 86 L.Ed. 1655 (1942)

> May v. Anderson, 345 U.S. 528, 533, 73 S.Ct. 840, 843, 97 L.Ed. 1221 (1953)

* Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 442, 88 L.Ed. 645 (1944)

> Griswold v. Connecticut, 381 U.S. 479, 496, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965)

6 Stanley v. Illinois, 405 U.S. 645, 651, 92 S. Ct. 1208, 1212-13, 31 L. Ed. 2d 551 (1972)

Page 1 of 6
Case 1:18-cv-10933-RA Document 102-7 Filed 07/09/19 Page 2 of 6

zs, U.S. Supreme Court and NY State Opinions of the Constitutional
Protection of Parents from being Deprived Custody of their Children

“No state shall deprive any person of life, liberty or property without due process of
law. While this court has not attempted to define with exactness the liberty thus
guaranteed, the term has received much consideration and some of the included
things have been definitely stated. Without doubt, it denotes not merely freedom
from bodily restraint but also the right of the individual to contract, to engage in any
of the common occupations of life, to acquire useful knowledge, to marry, establish
a home and bring up children, to worship God according to the dictates of his own
conscience, and generally to enjoy those privileges long recognized at common law
as essential to the orderly pursuit of happiness by free men.”

Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 626, 67 L. Ed. 1042 (1923)

“State may not deprive a parent of custody of a child absent surrender, abandonment,
persistent neglect or unfitness or other like extraordinary circumstances; if any such
extraordinary circumstances are present, disposition of custody is influenced or
controlled by what is in best interest of child....Absent extraordinary circumstances,
narrowly categorized, it is not within power of a court, or, by delegation of
legislature or court, a social agency, to make significant decisions concerning
custody of children, merely because it could make a better decision or disposition;
state is parens patriae and always has been, but it has not displaced parent in right or
responsibility... neither decisional rule nor statute can displace a fit parent because
someone else could do a ‘better job’ of raising the child in the view of the court (or
the Legislature), so long as the parent or parents have not forfeited their ‘rights’ by
surrender, abandonment, unfitness, persisting neglect or other extraordinary
circumstance. These ‘rights' are not so much ‘rights', but responsibilities which
reflect the view, noted earlier, that, except when disqualified or displaced by
extraordinary circumstances, parents are generally best qualified to care for their
own children and therefore entitled to do so.”

Matter of Spence-Chapin Adoption Serv. v. Polk, 29 N.Y.2d 196, 204, 324. N.Y.S.2d
937, 944, 274 N.E.2d 431, 436

“The rights of children to exercise their religion, and of parents to give them religious
training and to encourage them in the practice of religious belief, as against
preponderant sentiment and assertion of state power voicing it, and this Court had
sustained the parent’s authority to provide religious with secular schooling, and the
child’s right to receive it, as against the state’s requirement of attendance at public

Page 2 of 6
Case 1:18-cv-10933-RA Document 102-7 Filed 07/09/19 Page 3 of 6

schools. Children’s rights to receive teaching in languages other than the nation’s
common tongue were guarded against the state’s encroachment.’ It is cardinal with
us that the custody, care and nurture of the child reside first in the parents, whose
primary function and freedom include preparation for obligations the state can
neither supply nor hinder.® And it is in recognition of this that these decisions have
respected the private realm of family life which the state cannot enter.”

Prince v. Massachusetts, 321 U.S. 158, 166, 64 S.Ct. 438, 442, 88 L.Ed. 645 (1944)

“A parent’s desire for and right to the companionship, care, custody, and
management of his or her children is an important interest that undeniably warrants
deference and, absent a powerful countervailing interest, protection.”

Lassiter v. Department of Social Services of Durham County, N. C., 452 U.S. 18,
101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981).

“Parent’s interest in accuracy and justice of decision to terminate parental status is
an extremely important one.”

Lassiter v. Department of Social Services of Durham County, N. C., 452 U.S. 18,
101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981).

“The right to be heard is fundamental to our system of justice ... [and p]arents have
an equally fundamental interest in the liberty, care and control of their children”

In re Jung, 11 N.Y.3d 365 (N.Y.,2008)

“The right of a parent to the custody and control of a minor child is one of our
fundamental rights as United States citizens.”

Mark N. v. Runaway Homeless Youth Shelter, 189 Misc. 2d 245, 733 N.Y.S.2d 566
(Fam. Ct. 2001)

(“In a long line of cases, we have held that, in addition to the specific freedoms
protected by the Bill of Rights, the ‘liberty’ specially protected by the Due Process
Clause includes the righ [t] ... to direct the education and upbringing of one’s
children” (citing Meyer and Pierce)). In light of this extensive precedent, it cannot

 

7 Meyer v. Nebraska, 262 U.S. 390, 43 S.Ct. 625, 67 L.Ed. 1042, 29 A.L.R. 1446.
® Pierce v. Society of the Sisters of the Holy Names of Jesus and Mary, 268 U.S. 510 (1925).

Page 3 of 6
Case 1:18-cv-10933-RA Document 102-7 Filed 07/09/19 Page 4 of 6

now be doubted that the Due Process Clause of the Fourteenth Amendment protects
the fundamental right of parents to make decisions concerning the care, custody, and
control of their children.

Troxel v. Granville, 530 U.S. 57 (2000)

3. Custodial Parent’s Interference’s with Non-Custodial Parents
Relationship with Child

"It is firmly established...that...wherever possible, the best interests of a child lie in
his being nurtured and guided by both of his natural parents."

Daghir v. Daghir, 92 A.D.2d 191, 193, 441 N.Y.S.2d 494 (2d Dept. 1981)

“Interference with the relationship between the child and the non-custodial parent is
‘an act so inconsistent with the best interest of the child that it raises a strong
presumption that the offending parent is unfit to act as custodial parent.’? ”

Prugh v. Prugh, 298 A.D.2d 569 (2nd Dept. 2002).

“The custodial parent's anger, hostility and attitude toward the non-custodial parent
can substantially interfere with her ability to place the needs of the children before
her own in fostering a continued relationship with then on custodial parent.”

Young v. Young, 212 A.D.2d 114, 123 (2nd Dept. 1995).

“Furthermore, the custodial parent's conduct can be so egregious as to warrant a
change of custody.”

Landau v. Landau, 214 A.D.2d 541 (2nd Dept. 1995)
“The fostering of a relationship with the noncustodial parent is an important
consideration in a custody determination.”

Matter of Esterle v. Dellay, supra, 281 A.D.2d at 726

 

° Gago v. Acevedo, 214 A.D.2d 565, 566 (2nd Dept. 1995);

Page 4 of 6
Case 1:18-cv-10933-RA Document 102-7 Filed 07/09/19 Page 5 of 6

4, New York Jurisprudence, Second Edition. Domestic Relations § 330:
Parents’ Prima Facie Right to Custody

“The right of parents to the companionship, care, custody, and management of their
children is an important interest that warrants deference and, absent a powerful
countervailing interest, protection. Fathers, even unwed fathers, like mothers, have
constitutionally protected rights to the care and custody of their children. The State
may not deprive a parent of the custody of a child absent surrender, abandonment,
persisting neglect, unfitness, or other like extraordinary circumstances.”

“It is well established that a parent has a superior right to custody to that of a
nonparent. Thus, as between a biological parent and a third person, parental custody
may not be precluded absent a threshold showing of extraordinary circumstances”

Lassiter v. Department of Social Services of Durham County, N. C., 452 U.S. 18,
101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981); In re Jung, 11 N.Y.3d 365, 870 N.Y.S.2d
819, 899 N.E.2d 925 (2008); Mark N. v. Runaway Homeless Youth Shelter, 189
Misc. 2d 245, 733 N.Y.S.2d 566 (Fam. Ct. 2001); Felix O. v. Janette M., 30 Misc.
3d 712, 914 N.Y.S.2d 554 (Fam. Ct. 2008); Suarez v. Williams, 128 A.D.3d 20, 5
N.Y.S.3d 759 (4th Dep’t 2015); Vazquez v. Velez, 90 A.D.3d 1559, 934 N.Y.S.2d
907 (4th Dep’t 2011); Bennett v. Jeffreys, 40 N.Y.2d 543, 387 N.Y.S.2d 821, 356
N.E.2d 277 (1976); Guzzey v. Titus, 220 A.D.2d 976, 632 N.Y.S.2d 872 (3d Dep’t
1995).

45 N.Y. Jur. 2d Domestic Relations § 330 Parents’ prima facie right to custody

as Study on Joint-Custody Parenting Plans Clearly Indicating Child’s Best
Interest is to Have a Strong Relationship with Both Parents.

“One of the most complex and compelling issues confronting policymakers, parents,
and professionals involved in making custody decisions is this: What type of
parenting plan is most beneficial for the children after their parents separate? More
specifically, are the outcomes any better or worse for children who live with each
parent at least 35% of the time compared to children who live primarily with their
mother and spend less than 35% of the time living with their father? This article
addresses this question by summarizing the 40 studies that have compared children
in these two types of families during the past 25 years. Overall, the children in shared
parenting families had better outcomes on measures of emotional, behavioral, and

Page 5 of 6
Case 1:18-cv-10933-RA Document 102-7 Filed 07/09/19 Page 6 of 6

psychological well-being, as well as better physical health and better relationships
with their fathers and their mothers, benefits that remained even when there were
high levels of conflict between their parents.”

Nielson, Linda (2014). Shared Physical Custody: Summary of 40 Studies on
Outcomes for Children. Journal of Divorce & Remarriage, 55:613—635, 2014.

Page 6 of 6
